DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/811519 filed on July 8, 2022 in which Claims 19-39 are presented for examination.

Status of Claims
Claims are 19-39 are pending, of which claims 19-39 are rejected under Double Patenting and 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23-27, 30, 31, 33, 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the attempt" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the replicas" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the replicas" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the attempt" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the attempt" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the replica" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the replicas" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the membership version" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the replica" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the replica" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the replica" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the lock value" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the failover election" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the attempt" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the attempt" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the replicas" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the attempt" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the attempt" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the replica" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the replicas" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the membership version” in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the replica" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the lock value" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the attempt" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the replicas" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the attempt" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 8, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 11, 2022 was filed after the mailing date of the Application on July 8, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 27, and 34 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 8 and 15 of U.S. Patent No. US 11,388,043.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/833334 (11,388,043)
17/811519 
1 A system, comprising: a plurality of replicas that collectively form a 
replica group, wherein the plurality of replicas store data on respective 
computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to attempt to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role;  and assume the first role, based on a determination that a number of replicas included in the failover quorum meets or exceeds a pre-determined number of replicas. 

20. A system, comprising: one or more processors and corresponding memory configured to implement a plurality of replicas that collectively form a replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: drop one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assume the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group.
8. A computer-implemented method, comprising: attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein attempting to assume the first role comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: including, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role; and assuming the first role in response to determining, based on a number of replicas included in the failover quorum meeting or exceeding a pre-determined number of replicas, that the candidate replica can assume the first role.
27. A computer-implemented method, comprising: assuming, by a candidate replica of a plurality of replicas that collectively form a replica group, a first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein assuming the first role comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group.
15. One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to perform: attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein attempting to assume the first role comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: including, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role; and assuming, based on determining that a number of replicas included in the failover quorum meets or exceeds a pre-determined number of replicas, the first role.
34. One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to perform: assuming, by a candidate replica of a plurality of replicas that collectively form a replica group, a first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein assuming the first role comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group.


        The claims of US Patent No. 11,388,043 do not explicitly teach dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group. 
	 However, Little (US Patent Application 2012/0179791) teaches removing a machine from a replica group, in Paragraphs 23 and 24.  And, Andrade (US Patent Application 2011/0083046) teaches assigning a primary controller, in Paragraphs 29 and 30.

Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 11,388,043 with dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group for the purpose of failing over the master of a replica group.

Claims 20, 27 and 34 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 8 and 15 of U.S. Patent No. US 10,608,870.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/024502 (10,608,870)
17/811519 
1. A system, comprising: a plurality of replicas that collectively form a replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the role of master replica for the replica group, and wherein, to attempt to assume the role of master replica for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquiring the lock: include in a failover quorum ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the role of master replica; determine that a number of replicas included in the failover quorum is less than a pre-determined number of replicas, wherein the determination indicates that the candidate replica cannot become the master replica; and release, in response to the determination that the candidate replica cannot become the master replica, the lock acquired from the external lock manager without assuming the role of master replica.
20. A system, comprising: one or more processors and corresponding memory configured to implement a plurality of replicas that collectively form a replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: drop one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assume the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group.
8. A computer-implemented method, comprising: attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a role of master replica for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the role of master replica for the replica group, and wherein attempting to assume the role of master replica comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: including in a failover quorum ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the role of master replica; determining that a number of replicas included in the failover quorum is less than a pre-determined number of replicas, wherein the determination indicates that the candidate replica cannot become the master replica; and releasing, in response to the determination that the candidate replica cannot become the master replica, the lock acquired from the external lock manager without assuming the role of master replica.
27. A computer-implemented method, comprising: assuming, by a candidate replica of a plurality of replicas that collectively form a replica group, a first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein assuming the first role comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group.
15. One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more computers to perform: attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a role of master replica for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the role of master replica for the replica group, and wherein attempting to assume the role of master replica comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: including in a failover quorum ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the role of master replica; determining that a number of replicas included in the failover quorum is less than a pre-determined number of replicas, wherein the determination indicates that the candidate replica cannot become the master replica; and releasing, in response to the determination that the candidate replica cannot become the master replica, the lock acquired from the external lock manager without assuming the role of master replica.
34. One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to perform: assuming, by a candidate replica of a plurality of replicas that collectively form a replica group, a first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein assuming the first role comprises: acquiring a lock from an external lock manager, and responsive to acquiring the lock: dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group.


        The claims of US Patent No. 10,608,870 do not explicitly teach dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group. 
	 However, Little (US Patent Application 2012/0179791) teaches removing a machine from a replica group, in Paragraphs 23 and 24.  And, Andrade (US Patent Application 2011/0083046) teaches assigning a primary controller, in Paragraphs 29 and 30.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 11,388,043 with dropping one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assuming the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group for the purpose of failing over the master of a replica group.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 23-25, 27, 30-32, 34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golab (US Patent Application 2013/0110781) in view of Andrade (US Patent Application 2011/0083046) and in further view of Little (US Patent Application 2012/0179791).

Claim 20, Golab teaches a system, comprising: one or more processors and corresponding memory configured to implement a plurality of replicas that collectively form a replica group (View Golab ¶ 18, 25; replica group), wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store (View Golab ¶ 11, 14; distributed transactional storage system).

Golab does not explicitly teach wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager and responsive to acquisition of the lock: drop one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role; and assume the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group

However, Andrade teaches wherein at most one of the plurality of replicas can perform a first role for the replica group (View Andrade ¶ 29, 30; active/inactive replica), and wherein, to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager (View Andrade ¶ 137; high availability policy) and assume the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group (View Andrade ¶ 29, 30; primary control).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Golab with wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager and assume the first role, based on a determination that assumption of the first role by the candidate replica is supported by a quorum requirement number of replicas in the replica group since it is known in the art that a replica can be failed over (View Andrade ¶ 29, 30).  Such modification would have allowed primary control of the replica group to be failed over.

Golab and Andrade do not explicitly teach responsive to acquisition of the lock: drop one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role.  

However, Little teaches responsive to acquisition of the lock: drop one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role (View Little ¶ 23, 24; remove machine from a replica group).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations of teachings with responsive to acquisition of the lock: drop one or more replicas from the replica group identified as not supporting the attempt of the candidate replica to assume the first role since it is known in the art that a replica can removed from the group (View Little ¶ 23, 24).  Such modification would have allowed a replica to not be used as a failover option.

Claim 27 is the method corresponding to the system of Claim 20 and is therefore rejected under the same reasons set forth in the rejection Claim 20.
Claim 34 is the medium corresponding to the system of Claim 20 and is therefore rejected under the same reasons set forth in the rejection Claim 20.

Claim 23, most of the limitations of this claim has been noted in the rejection of Claim 20.  Andrade further teaches the candidate replica is configured to determine, based at least in part on whether one or more of the replicas of the replica group participated in an election of the candidate replica for the first role, whether one or more replicas of the replica group support the attempt of the candidate replica to assume the first role (View Andrade ¶ 29, 30; primary control).  

Claim 30 is the method corresponding to the system of Claim 23 and is therefore rejected under the same reasons set forth in the rejection Claim 23.
Claim 37 is the medium corresponding to the system of Claim 23 and is therefore rejected under the same reasons set forth in the rejection Claim 23.

Claim 24, most of the limitations of this claim has been noted in the rejection of Claim 20.  Little further teaches the candidate replica is configured to determine whether one or more replicas of the group support the attempt of the candidate replica to assume the first role, comprising one or more of: determine whether the replica has observed a more recent membership version for the replicas storing the data than a most recent membership version observed by the candidate replica attempting to assume the first role, wherein the membership version is incremented each time a membership change is made in the replica group; determine whether the replica is no longer hosted on a computing node from which state information for the replica is gathered; or determine whether the replica has seen a more recent value for the lock than a most recent lock value observed by the candidate replica attempting to assume the first role, wherein the lock value is incremented each time the lock is acquired by a different replica (View Little ¶ 61, 62; replica offline, membership group updated).  

Claim 31 is the method corresponding to the system of Claim 24 and is therefore rejected under the same reasons set forth in the rejection Claim 24.

Claim 25, most of the limitations of this claim has been noted in the rejection of Claim 20.  Little further teaches performance of said drop one or more non-supporting replicas from the replica group removes one or more members of the replica group that did not participate in the failover election from the replica group to avoid creation of log conflicts, caused by log branching, for the replica group (View Little ¶ 23, 24; remove machine from replica group).  

Claim 32 is the method corresponding to the system of Claim 25 and is therefore rejected under the same reasons set forth in the rejection Claim 25.
Claim 38 is the medium corresponding to the system of Claim 25 and is therefore rejected under the same reasons set forth in the rejection Claim 25.


Claim(s) 21, 22, 28, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golab (US Patent Application 2013/0110781) in view of Andrade (US Patent Application 2011/0083046) in view of Little (US Patent Application 2012/0179791) and further in view of Lee (US Patent Application 2006/0253504).

Claim 21, most of the limitations of this claim has been noted in the rejection of Claim 20.  Golab, Andrade and Little do not explicitly teach one or more of the replicas are configured to rejoin one or more of the dropped non-supporting replicas to the replica group via a post-failover rejoin process.  


However, Lee teaches one or more of the replicas are configured to rejoin one or more of the dropped non-supporting replicas to the replica group via a post-failover rejoin process (View Lee ¶ 61; rejoin replica group).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations of teachings with one or more of the replicas are configured to rejoin one or more of the dropped non-supporting replicas to the replica group via a post-failover rejoin process since it is known in the art that a replica can rejoin a group (View Lee ¶ 61).  Such modification would have allowed a replica rejoin a group as a failover option.

Claim 28 is the method corresponding to the system of Claim 21 and is therefore rejected under the same reasons set forth in the rejection Claim 21.
Claim 35 is the medium corresponding to the system of Claim 21 and is therefore rejected under the same reasons set forth in the rejection Claim 21.

Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 21.  Little further teaches the post-failover rejoin process for a dropped non-supporting replica comprises: discard a state of the dropped non-supporting replica (View Little ¶ 61, 62; offline replica comes online); and synchronize the dropped non-supporting replica to one or more of the replicas in the replica group (View Little ¶ 61, 62; latest copy of data item).  

Claim 29 is the method corresponding to the system of Claim 22 and is therefore rejected under the same reasons set forth in the rejection Claim 22.
Claim 36 is the medium corresponding to the system of Claim 22 and is therefore rejected under the same reasons set forth in the rejection Claim 22.

Claim(s) 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golab (US Patent Application 2013/0110781) in view of Andrade (US Patent Application 2011/0083046) in view of Little (US Patent Application 2012/0179791) and further in view of Vivian (US Patent Application 2012/0030508).

Claim 26, most of the limitations of this claim has been noted in the rejection of Claim 20.  Golab, Andrade and Little do not explicitly teach the candidate replica is further configured to abandon the attempt to assume the first role for the replica group in response to a determination that fewer than the quorum requirement number of replicas support the candidate replica attempt to assume the first role.


However, Vivian teaches the candidate replica is further configured to abandon the attempt to assume the first role for the replica group in response to a determination that fewer than the quorum requirement number of replicas support the candidate replica attempt to assume the first role (View Vivian ¶ 32; no quorum available).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combinations of teachings with the candidate replica is further configured to abandon the attempt to assume the first role for the replica group in response to a determination that fewer than the quorum requirement number of replicas support the candidate replica attempt to assume the first role since it is known in the art that no replicas are available (View Vivian ¶ 32).  Such modification would have allowed no replicas to be available as a failover option.
Claim 33 is the method corresponding to the system of Claim 26 and is therefore rejected under the same reasons set forth in the rejection Claim 26.
Claim 39 is the medium corresponding to the system of Claim 26 and is therefore rejected under the same reasons set forth in the rejection Claim 26.

Prior Art Made of Record

Wu et al. (U.S. Patent Application No. 2011/0184915), teaches the CRS further facilitates rebuild of master replicas from partition state stored in the local machines. The system further comprises a quorum loss tool that when invoked fixes replicas in a quorum loss state. The rebuild component detects configuration conflicts between partitions and selects the most recent configuration.
Linden et al. (U.S. Patent Application No. 2010/0162383), teaches modifying the cluster master device may comprise failing over the cluster master to another cluster device (e.g., the replacement backup master or another cluster device). After completing the cluster master failover operation (e.g., and selecting a new cluster master), the device may be upgraded and rejoined to the cluster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114